IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00422-CV

STEPHANIE O'CALLAGHAN,
                                                            Appellant
v.

CURVES INTERNATIONAL, INC.,
                                                            Appellee



                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2011-3822-4


                            MEMORANDUM OPINION


       The Clerk of this Court notified the parties in a February 22, 2013 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been received. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 28, 2013
[CV06]




O'Callaghan v. Curves Int’l, Inc.                           Page 2